TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00082-CV





In re Nicole Dedek





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


 
M E M O R A N D U M   O P I N I O N


                        Relator Nicole Dedek seeks a writ of mandamus against the Honorable Tim Wright. 
Relator contends that the trial judge erred in denying her motion to dismiss for lack of standing and
in entering a temporary order naming petitioners, paternal grandmother and aunt, as sole managing
conservators.  Based on the record presented, we conclude relator has failed to show she is entitled
to the relief requested.  Accordingly, relator’s petition for a writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).




                                                                                                                                                            
 
                                                                        W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   February 27, 2006